Citation Nr: 0828194	
Decision Date: 08/20/08    Archive Date: 08/28/08

DOCKET NO.  06-06 927A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.	Entitlement to specially adapted housing.

2.	Entitlement to a special home adaptation grant.


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel





INTRODUCTION

The veteran served on active duty from July 1964 to May 1972.          

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal      from a March 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia, which denied entitlement to the 
benefits sought.  In March 2007, a hearing was held at the RO 
before a Decision Review Officer (DRO).


FINDINGS OF FACT

1.	A total disability rating based on individual 
unemployability due to                service-connected 
disability has been in effect since October 13, 2004.

2.	The medical evidence establishes that the veteran has 
permanent and total service-connected disability that is the 
result of the loss, or loss of use, of both lower extremities 
such as to preclude locomotion without the aid of braces, 
crutches, canes or a wheelchair.

3.	Based upon the veteran's entitlement to assistance in 
acquiring specially adapted housing, a special home 
adaptation grant cannot also be awarded, as set forth           
in the applicable regulatory criteria. 


CONCLUSIONS OF LAW

1.	The criteria for entitlement to a certificate in 
acquiring specially adapted housing are met.  38 U.S.C.A. § 
2101(a) (West 2002 & Supp. 2007); 38 C.F.R. § 3.809 (2007).

2.	The claim for a special home adaptation grant is 
dismissed as moot.  38 U.S.C.A. § 2101(b) (West 2002 & Supp. 
2007); 38 C.F.R. § 3.809a (2007).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
has specified duties to notify and assist a claimant seeking 
to establish entitlement to compensation or other benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  In this case, the Board is granting the 
benefit sought on appeal of entitlement to specially adapted 
housing.  Further consideration of the claim for a special 
home adaptation grant is unnecessary inasmuch as this claim 
is subsumed by the award of specially adapted housing, which 
constitutes the greater benefit. Hence, even assuming, 
without deciding, that any error was committed with respect 
to implementation of the VCAA's duty to notify and assist 
provisions, such error was harmless in its application to 
adjudication of this matter, and need not be further 
discussed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
See also  Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), affirmed, 499 F.3d 1317 (Fed. Cir. 2007). 

Governing Law, Regulations and Analysis

A certificate of eligibility for assistance in acquiring 
specially adapted housing may be issued to a veteran, 
provided he or she has a disability incurred in or aggravated 
during service and is entitled to compensation for permanent 
and total disability  due to: 1) the loss, or loss of use, of 
both lower extremities such as to preclude locomotion without 
the aid of braces, crutches, canes or a wheelchair; or                 
2) blindness in both eyes, having only light perception, plus 
the loss or loss of use of one lower extremity; or 3) the 
loss, or loss of use, of one lower extremity together with 
the residuals of organic disease or injury which so affect 
the functions of balance or propulsion as to preclude 
locomotion without the aid of braces, crutches, canes or a 
wheelchair; or 4) the loss, or loss of use, of one lower 
extremity together with the loss, or loss of use, one upper 
extremity which so affect the functions of balance or 
propulsion as to preclude locomotion without the aid of 
braces, crutches, canes or a wheelchair.  38 U.S.C.A. § 
2101(a) (West 2002 &  Supp. 2007); 38 C.F.R. § 3.809 (2007).
 
The term "preclude locomotion" is defined as the necessity 
for regular and constant use of a wheelchair, braces, 
crutches or canes as a normal mode of locomotion, although 
occasional locomotion by other methods may be possible.  38 
C.F.R.             § 3.809(d). 
 
Financial assistance in acquiring necessary special home 
adaptations is available to a veteran who does not qualify 
for specially adapted housing under the criteria  cited 
above, but is entitled to compensation for permanent and 
total disability which             1) is due to blindness in 
both eyes with 5/200 or less visual acuity or 2) includes          
the anatomical loss or loss of use of both hands.  38 
U.S.C.A. § 2101(b);                     38 C.F.R. § 3.809a.

In VAOPGCPREC 60-90 (July 18, 1990), VA's Office of General 
Counsel determined that the term "loss of use" can be 
interpreted as either functional or organic pathology in 
determining entitlement to specially adapted housing and  
other benefits. 
 
VAOPGCPREC 94-90 (Sept. 25, 1990) held that a veteran's 
receipt of a total disability rating based on individual 
unemployability due to service-connected disability (TDIU) 
satisfies the prerequisite of a permanent and total rating 
for purposes of receipt of Chapter 11 compensation benefits, 
including as to eligibility for financial assistance in the 
acquisition of specially adapted housing. 

Considering the objective evidence of record pertaining to 
the veteran's functional capacity in relation to his service-
connected disabilities, it is determined that the criteria 
for assistance in acquiring specially adapted housing are 
met.

Presently, service connection is in effect for the following 
medical conditions:           post-operative residuals of 
left knee arthrotomy and meniscectomy with traumatic 
arthritis, evaluated at the 40 percent level; paresis of left 
tibialis anticus with mild left heel cord contracture, 
associated with left knee disability, evaluated at               
20 percent; left knee limitation of motion (flexion) rated at 
10 percent; overuse syndrome of the right knee, rated at 30 
percent; right knee limitation of motion (flexion) rated at 
10 percent; and tinnitus rated at 10 percent.

A TDIU has been awarded, effective from October 13, 2004.

The record indicates an extensive treatment history for the 
above service-connected disorders, which primarily affect the 
bilateral lower extremities, and more recently, associated 
symptoms and manifestations that are consistent with at least 
one of        the bases under which specially adapted housing 
is warranted.  

The relevant treatment records show that in June 1999 a 
private treating physician prescribed the use of Canadian 
crutches.  The veteran's subjective history on several 
medical evaluations refers to a history of use of crutches 
prior to that time.

The September 2004 letter of Dr. R.T., states that the 
veteran was considered unemployable due to his existing 
medical conditions.  This physician in      February 2005 
prescribed the use of a left plastic knee-ankle-foot-orthosis 
(KAFO) with metal double uprights in response to the 
diagnosis of osteoarthritis and left foot drop.  The medical 
reasons for need were of pain, knee instability, and poor 
ambulatory skills.  A prognosis was stated of not reversible, 
chronic and deteriorating.  When the veteran was evaluated 
again in October 2006, it was observed that he walked with a 
limp and using crutches.

The December 2004 letter of Dr. R.S., describes a severe 
osteoarthritis condition and the use of crutches to alleviate 
some pain to the legs and feet, and without which it was 
considered that his mobility might be reduced to riding a        
motorized cart.  

In a March 2005, this physician expressed the viewpoint that 
as the result of severe and debilitating osteoarthritis 
involving all the joints of the lower extremities,           
the veteran was no longer able to ambulate safely even a few 
steps without the assistance of a leg brace and crutches.

A report of a March 2006 consultation with Dr. P.R. indicates 
that veteran had severe arthritis throughout the spine, and 
severe osteoarthritis in the knees.  He had been ambulating 
for many years with crutches, and was putting tremendous 
amounts of pressure on his upper extremities, which in the 
physician's opinion had led to shoulder impingement syndrome 
and elbow tendinitis.

The veteran underwent VA orthopedic examination twice in 
connection with    then-pending claims for service 
connection.  On a February 2006 examination,           he 
reported always utilizing assistive aids for walking and 
having been limited       in range.  The objective testing 
portion of the examination did not show substantial 
limitation of motion in either knee, although it did verify 
significant ligamentous instability on both sides.  The 
diagnosis was in part, degenerative joint disease of both 
knees, severe, and various effects on daily activities were 
identified ranging from mild to severe.  

Another examination was completed in December 2007 by the 
same VA physician primarily to evaluate the upper 
extremities.  In finding that claimed conditions of the 
hands, elbows and shoulders were not causally related to the 
service-connected knee disorders, the physician's rationale 
was that as a potential aggravating factor the veteran's use 
of crutches was minimal and would be even less soon.

Records of VA outpatient treatment include an October 2007 
consultation report from the Huntington VA Medical Center 
(VAMC) pertaining to a request for medical equipment to 
assist with mobility.  The report noted that an electric 
mobility device was recommended to provide assistance with 
mobility both at home and outside the residence.  

The above findings establish to a reasonable likelihood that 
the criteria for awarding specially adapted housing benefits 
as set forth under 38 C.F.R. § 3.809 have been met, due to 
permanent and total disability from loss of use of both 
extremities to  the extent effectively precluding locomotion 
without the aid of braces, crutches, canes or a wheelchair.  
The reports of several private physicians demonstrate a 
degree of functional impairment at or near the necessary 
level.  While the   December 2007 VA examination indicated 
the possibility of a lesser degree of impairment, this 
evaluation mainly involved the functional assessment of the          
upper extremities, and did not rule out general use of 
assistive devices.                The contemporaneous VA 
outpatient report is likewise consistent for the continuing 
utilization of electronic or other adaptive mechanisms for 
purpose of mobility in the home and other environments.  When 
resolving any reasonable doubt in the veteran's favor as to 
the impact upon daily activities as due to his service-
connected disabilities, these may be considered to meet the 
criteria for the awarding the benefit sought.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.

Thus, the claim for entitlement to specially adapted house is 
granted.  In light of this determination, the issue of 
entitlement to a special home adaptation is moot, given that 
specially adapted housing constitutes the greater benefit and 
by regulation a claimant is not eligible to receive both.


ORDER

A certificate of eligibility for assistance in acquiring 
specially adapted housing          is granted. 
 
Entitlement to a certificate of eligibility for assistance in 
acquiring necessary special home adaptations is dismissed as 
moot.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


